             Case 1:19-cv-01574-AJN Document 72 Filed 10/09/20 Page 1 of 7




                                  U NI T E D S T A T E S DI S T RI C T C O U R T
                                S O U T H E R N DI S T RI C T O F N E W Y O R K


 T H E I N N O C E N C E P R O J E C T, I N C.

                                Pl ai ntiff,

           v.                                                       C a s e N o. 1 9 -c v -1 5 7 4 ( A J N)

 N A TI O N A L M U S E U M O F H E A L T H
 A N D M E D I C I N E, et al. ,

                                D ef e n d a nt s.


                                R E D A C T E D J OI N T S T A T U S R E P O R T

          Pl ai ntiff, o n b e h alf of all p a rti e s, s u b mit s t hi s j oi nt st at u s r e p o rt t o u p d at e

t h e C o u rt r e g a r di n g t h e p r o g r e s s of t hi s m att e r.

I. B a c k g r o u n d .

          I n t hi s c a s e, T h e I n n o c e n c e P r oj e ct h a s s o u g ht a c c e s s t o a n a r c hi v e at t h e

N ati o n al M u s e u m of H e alt h a n d M e di ci n e (“ M u s e u m”) t h at c o nt ai n s hi st o ri c al

r e c o r d s a b o ut f o r e n si c o d o nt ol o g y a n d, i n p a rti c ul a r, t h e u s e of bit e m a r k

i d e ntifi c ati o n m et h o d s i n c ri mi n al c a s e s. S e e g e n e r all y C o m pl ai nt, E C F N o. 6. T hi s

C o u rt e nt e r e d a P ri v a c y A ct O r d e r a n d P r ot e cti v e O r d e r o n J ul y 2 5, 2 0 1 9

(“ P r ot e cti v e O r d e r”), t h at a ut h o ri z e d Pl ai ntiff’ s att o r n e y s t o i n s p e ct t h e a r c hi v e s

w hil e all o wi n g D ef e n d a nt s t o d e si g n at e d o c u m e nt s f r o m t h e a r c hi v e s a s “ p r ot e ct e d

i nf o r m ati o n”— n ot s u bj e ct t o di s s e mi n ati o n b e y o n d t h e att o r n e y s i n t hi s c a s e — if

t h e y d et e r mi n e d t h at a d o c u m e nt mi g ht b e s u bj e ct t o t h e P ri v a c y A ct o r s o m e ot h e r

l e g al b a si s li miti n g p u bli c di s s e mi n ati o n. S e e E C F N o. 3 6 ¶ ¶ 1 -3.
                  Case 1:19-cv-01574-AJN Document 72 Filed 10/09/20 Page 2 of 7




I I. P r o g r e s s si n c e t h e p r e vi o u s s t a t u s r e p o r t .

                 Du e t o r e st ri cti o n s t h at r e m ai n i n pl a c e a s a r e s ult of t h e c o r o n a vi r u s

p a n d e mi c, t h e p a rti e s h a v e n ot b e e n a bl e t o m a k e si g nifi c a nt p r o g r e s s o n t hi s c a s e

si n c e t h e l a st st at u s r e p o rt . Pl ai ntiff h a s n ot b e e n a bl e t o vi sit t h e M u s e u m’ s

a r c hi v e si n c e J a n u a r y 2 0 2 0 a n d, a s a r e s ult, h a s n ot b e e n a bl e t o c o m pl et e r e vi e w of

t h e d o c u m e nt s. B e c a u s e t h e a r c hi v e i s s ol el y a v ail a bl e i n p h y si c al/ p a p e r f o r m at, it i s

i m p o s si bl e t o c o m pl et e t h e r e vi e w t h r o u g h alt e r n ati v e r e m ot e m e a n s.

            C o u n s el a nti ci p at e t h at t h e y will b e a bl e t o c o m pl et e t h ei r r e vi e w i n o n e o r

t w o m o r e vi sit s, b ut at t hi s ti m e it i s u n cl e a r w h e n t h o s e vi sit s will o c c u r. T h e

m u s e u m h a s i nf o r m e d P etiti o n e r’ s c o u n s el , h o w e v e r, t h at t h e M u s e u m r e m ai n s i n

“ p h a s e 2” of it s r e o p e ni n g pl a n, wit h o nl y li mit e d st affi n g o n sit e. T h e M u s e u m i s

n ot a c c e pti n g a n y r e s e a r c h e r s at t hi s ti m e. W h e n t h e M u s e u m d o e s b e gi n t o a c c e pt

r e s e a r c h e r s, it m a y n ot b e a bl e t o a c c o m m o d at e a p a rt y t h e si z e of P l ai ntiff’ s

p r e vi o u s vi sit s. A s a r e s ult, it m a y b e n e c e s s a r y t o s c h e d ul e vi sit s i n v ol vi n g o nl y o n e

o r t w o r e p r e s e nt ati v e s f r o m Pl ai ntiff’ s l e g al t e a m w hi c h, i n t u r n, m a y m e a n t h at

m o r e vi sit s a r e r e q ui r e d i n o r d e r t o c o m pl et e t h e r e vi e w.

            T h e M u s e u m h a s i n di c at e d t h at it i s a r r a n gi n g f o r a p ri v at e v e n d o r t o m a k e

di git al c o pi e s of c e rt ai n a n al o g vi d e ot a p e s t h at Pl ai ntiff p r e vi o u sl y i d e ntifi e d i n t h e

a r c hi v e f o r d u pli c ati o n. T h e p a rti e s r e m ai n i n c o m m u ni c ati o n r e g a r di n g t h at

p r o c e s s.

            Wit h r e s p e ct t o d o c u m e nt s m a r k e d a s p r ot e ct e d i nf o r m ati o n s u bj e ct t o a n o n -

di s cl o s u r e o bli g ati o n u n d e r t h e P r ot e cti v e O r d e r , t h e p a rti e s will att e m pt t o r e s ol v e



                                                                     2
Case 1:19-cv-01574-AJN Document 72 Filed 10/09/20 Page 3 of 7
Case 1:19-cv-01574-AJN Document 72 Filed 10/09/20 Page 4 of 7
Case 1:19-cv-01574-AJN Document 72 Filed 10/09/20 Page 5 of 7
              Case 1:19-cv-01574-AJN Document 72 Filed 10/09/20 Page 6 of 7




                . M o r e b r o a dl y, th e p r of e s si o n al s o ci eti e s t h r o u g h w hi c h                          is

a c c r e dit e d a r e e ntitl e d t o h a v e a s c o m pl et e a r e c o r d a s p o s si bl e of hi s p att e r n of

mi sl e a di n g t e sti m o n y i n o r d e r t o d et e r mi n e w h et h e r h e h a s vi ol at e d p r of e s si o n al

st a n d a r d s a n d w h at f o r m of di s ci pli n e i s a p p r o p ri at e. I n a d diti o n, p r o s e c ut o r s,

d ef e n s e l a w y e r s, a n d ot h e r s i n v ol v e d i n c ri mi n al c a s e s i n w hi c h                           h as

p r e v i o u sl y p a rti ci p at e d— o r will p a rti ci p at e i n t h e f ut u r e — m u st h a v e t hi s

i nf o r m ati o n i n o r d e r t o m a k e a n a s s e s s m e nt of hi s c r e di bilit y a s a n e x p e rt. T h e

I n n o c e n c e P r oj e ct will n ot n e c e s s a ril y b e c o m e a w a r e of all s u c h c a s e s a n d will

t h e r ef o r e n ot b e i n a p o siti o n t o s e e k p e r mi s si o n f r o m t hi s C o u rt c a s e-b y -c a s e t o

s h a r e t h e d o c u m e nt i n q u e sti o n wit h t h e l a w y e r s a n d i n v e sti g at o r s i n v ol v e d . B y d e -

d e si g n ati n g t h e d o c u m e nt, t hi s C o u rt w o ul d p e r mit t h e I n n o c e n c e P r oj e ct t o p r o vi d e

t h e d o c u m e nt s t o t h e r el e v a nt n et w o r k s of e x p e rt s, att o r n e y s, i n v e sti g at o r s, a n d

p r o s e c ut o r s, s o t h at it c a n b e c o n si d e r e d a n d u s e d b y t h e m a s a p p r o p ri at e.          4


          M o r e o v e r, a s p r e vi o u sl y a r g u e d , t h e d oc u m e nt i n q u e sti o n p e rt ai n s t o

         a n d w a s m ai nt ai n e d i n a f ol d e r c o n c e r ni n g t h e et hi c s i n v e sti g ati o n of hi m —

n ot a f ol d e r c o n c e r ni n g                    . It c o ul d t h e r ef o r e o nl y h a v e b e e n p r ot e ct e d u n d e r

t h e P ri v a c y A ct i n o r d e r t o p r ot e ct                     ’ s ( n o w wai v e d) p ri v a c y i nt e r e st s ( E C F

N o. 6 2, at 3 – 5). 5




4  D ef e n d a nt s d o n ot o p p o s e Pl ai ntiff’ s a p pli c ati o n f o r di s cl o s u r e b ut t a k e n o p o siti o n wit h
r e s p e ct t o t h e f a ct s Pl ai ntiff h a s off e r e d h e r e o r i n it s p ri o r s u b mi s si o n s i n s u p p o rt of it s
r e q u e st. (E C F N o. 4 3, at 1. )
5 W h e n t h e i s s u e w a s fi r st r ai s e d l a st O ct o b e r, t h e G o v e r n m e nt’ s c o n c e r n wit h di s cl o s u r e

a r o s e f r o m t h e f a ct t h at , i n it s vi e w, t h e d o c u m e nt s h o ul d h a v e b e e n fil e d i n a n “i n di vi d u al’ s
f ol d e r” —i. e. a f o l d e r i d e ntifi e d wit h                    et hi c s i n v e sti g ati o n — n ot a f ol d e r p e rt ai ni n g
to                  . (E C F N o. 4 1, at 1 – 2.)
                                                                      6
             Case 1:19-cv-01574-AJN Document 72 Filed 10/09/20 Page 7 of 7




I I I. J oi n t P r o p o s al

          T h e p a rti e s p r o p o s e t o s u b mit a f u rt h e r st at u s r e p o rt i n t h r e e m o nt h s, o n o r

b ef o r e J a n u a r y 8 , 2 0 2 0, at w hi c h p oi nt t h e p a rti e s h o p e t o h a v e a cl e a r e r s e n s e of

w h e n Pl ai ntiff will b e a bl e t o c o m pl et e it s r e vi e w of t h e a r c hi v e a n d w h et h e r t h e r e

will b e a n e e d f o r f u rt h e r b ri efi n g.

                                                                R e s p e ctf ull y s u b mitt e d,

                                                                / s/ J o n at h a n M a n e s
                                                                J o n at h a n M a n e s
                                                                R o d e ri c k & S ol a n g e M a c A rt h u r J u sti c e
                                                                C e nt e r
                                                                1 6 0 E. G r a n d A v e., Si xt h Fl o o r
                                                                C hi c a g o, I L 6 0 6 1 5
                                                                ( 3 1 2) 5 0 3-0 0 1 2 (t el)
                                                                ( 3 1 2) 5 0 3-0 8 9 1 (f a x)
                                                                j o n at h a n. m a n e s @l a w. n o rt h w e st e r n. e d u

                                                                C o u n s el f o r P etiti o n e r

D at e d: O ct o b e r 9, 2 0 2 0
          C hi c a g o, I L




                                                               7
